Citation Nr: 0429273	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by insomnia.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1986.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.  

The veteran also perfected his appeal of other issues 
addressed in the February 2002 rating decision, but in the 
May 2003 appellant's brief from his accredited 
representative, he withdrew his appeal for all claims except 
those listed above.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not currently suffer from PTSD, a right 
shoulder disability, or a disability manifested by insomnia.  

3.  The veteran's hypertension, low back disability, and left 
shoulder disability did not have their onset during active 
service or within any prescribed presumptive period and did 
not result from disease or injury in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  The criteria for service connection for a disability 
manifested by insomnia have not been met.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a development letter 
from the RO to the veteran dated in March 2001, prior to the 
initial adjudication of the claims.  The veteran was told of 
what was required to substantiate his claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The available service and VA records are in the 
claims file.  There are no identified, outstanding records 
that VA must attempt to obtain, and the veteran did not reply 
to the March 2001 development letter.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  
The competent evidence shows that hypertension, a low back 
disability, and a left shoulder disability appear to have 
been diagnosed and/or treated in recent years, but VA 
examination or medical opinion is not indicated because the 
evidentiary record does not contain competent evidence 
indicating that these claimed disabilities or symptoms may be 
associated with an established event, injury, or disease in 
service.  As discussed below, there is no mention of these 
disabilities until many years after service.  VA examination 
is not indicated for the issues of entitlement to service 
connection for PTSD, a right shoulder disability, and a 
disability manifested by insomnia because the evidentiary 
record does not contain competent evidence that the veteran 
currently suffers from these disabilities or persistent or 
recurrent symptoms of these disabilities.  See 38 C.F.R. 
§ 3.159(c)(4)(A), (C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.




II.  PTSD, right shoulder disability, disability manifested 
by insomnia

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The evidence does not demonstrate that the veteran currently 
suffers from PTSD, a right shoulder disability, or a 
disability manifested by insomnia, or residuals therefrom.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, the post-service medical 
evidence is entirely devoid of discussion related to an 
insomnia disability.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Regarding 
the right shoulder, a VA physician diagnosed joint pain 
possibly from synovitis, but a subsequent examination by an 
orthopedic consultant resulted in a diagnostic impression of 
"right shoulder pain, etiology uncertain."  X-ray 
examination at that time appeared to be within normal limits.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the criteria of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  In the present case, there is 
no evidence the veteran suffers from PTSD, or, for that 
matter, any acquired psychiatric disorder.  There are no 
records of mental health treatment, and psychiatric 
examinations in September 1992 and June 1993 both failed to 
establish evidence consistent with any Axis I diagnosis.

In the absence of evidence of current PTSD, insomnia, or a 
right shoulder disability, the Board concludes that the 
veteran does not currently suffer from these claimed 
disabilities.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The March 2001 
development letter to the veteran specifically requested 
information and/or evidence establishing his current 
disabilities, but the submitted evidence did not include 
information or evidence that would assist in this regard.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The preponderance is against the veteran's claims, 
and they must be denied.


III.  Hypertension, low back disability, left shoulder 
disability

VA treatment records document a pattern of high blood 
pressure readings consistent with hypertension, and the 
September 1992 orthopedic examiner diagnosed left shoulder 
pain with radiographic evidence of mild degenerative changes, 
and low back pain with underlying disc degeneration.  Despite 
this evidence of current disability, the record does not 
contain evidence of in-service occurrence or aggravation of a 
disease or injury, and there is no competent evidence of a 
nexus between an in-service injury or disease and these 
current disabilities.

The separation examination reports from August and October 
1986 indicate no heart or vascular abnormalities other than a 
systolic ejection murmur, and the veteran reported no history 
of high blood pressure.  The veteran also made no complaints 
regarding his spine, and the separation examinations indeed 
revealed no abnormalities of the spine.  While an upper 
extremity abnormality was noted on separation examination, it 
is clearly described in the August 1986 report as a bilateral 
elbow disability, and there is no indication of shoulder 
involvement.  

The remainder of the service medical records is consistent 
with the findings at separation.  The treatment records from 
service are fairly extensive, but even those documenting 
orthopedic treatment include no complaints or findings 
involving the left shoulder or the low back.  Blood pressure 
readings, such as those from the last year of service, are 
virtually all within normal limits.     

The earliest post-service evidence is dated in 1992, 
approximately six years after the veteran's separation from 
service, and a review of this evidence does not intimate a 
level of orthopedic severity in the low back or left shoulder 
suggesting the onset of symptoms many years earlier.  In 
fact, the post-service evidence after 1992 fails to document 
further complaints related to the left shoulder and low back.     
As such, the post-service evidence tends to suggest the 
veteran's disabilities began after service.

In sum, the service and post-service evidence persuasively 
shows the veteran's hypertension, left shoulder disability, 
and low back disability began years after service, and there 
is no competent evidence that would otherwise relate the 
veteran's disabilities to service.

For veterans who serve for 90 days or more, service 
connection for certain disabilities may be established based 
on a legal presumption by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  There is no relevant evidence dated 
in the immediate years after service, let alone evidence 
establishing the disabilities manifested to a compensable 
degree.  

The preponderance of the evidence is against the veteran's 
claims. The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 



ORDER

Entitlement to service connection for a disability manifested 
by insomnia is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for PTSD is denied.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



